Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s remarks regarding the 103 rejection over DiGiovanni are found persuasive and as indicated by the Final Rejection mailed 9/15/2021 there was allowable subject matter based on DiGiovanni.
Upon updating the search and reconsidering the references, namely Sani, came to the attention of the Examiner. Therefore, the following action is a second non-final, as a new set of rejections over Sani is provided as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sani et al. (US 8789627 B1) (hereinafter “Sani”).

Regarding claims 1, 3, and 6, Sani teaches a polycrystalline diamond cutter comprising an abrasive layer bonded to a substrate of a less hard material (Sani, Column 10, lines 5-7). Sani also teaches that the abrasive layer includes preformed abrasive bodies in a continuous matrix forming interstices between the preformed abrasive bodies (Sani, Column 10, lines 10-20, Fig. 1, and Fig. 2a-2b). Moreover, Sani teaches that the preformed abrasive bodies are made of diamond crystals presintered to form a diamond body with catalytic material, which may be FeTiO-3, in the interstices (Sani, Column 10, lines 40-58 and Column 8, lines 35-44). Sani also teaches that the 
Regarding the catalytic material of Sani, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select FeTiO3 as the catalytic material of Sani, the motivation for doing so being that Sani explicitly discloses that FeTiO3 may be selected as the catalytic material of Sani (Sani, Column 8, lines 35-44).
The abrasive layer bonded to a substrate of Sani corresponds to the substrate and diamond crystalline diamond table of the present invention.  
Moreover, the catalytic material, FeTiO3, of Sani corresponds to wherein the sintering aid compound comprises a sintering aid component M1 and a non-sintering aid component M2Q and has the general formula M1xM2yQp, wherein M1 is a Group VIII metal, i.e., iron, M2 is a metal, i.e., titanium, Q is a non-metal, metalloid, or a combination of at least two non-metals or metalloids, i.e., oxygen, x>0, (i.e., x=1), y≥0, (i.e., y=1), p>0, (i.e., p=3), and x, y, and p are such that the sintering aid compound is electroneutral of claim 3 of the present invention. 

Given that the sintering aid compound, i.e., FeTiO3, containing a sintering aid component, Fe, and a non-sintering aid component, TiO3, and the HTHP sintering method of Sani is substantially identical to the sintering aid compound, containing a sintering aid component and a non-sintering aid component, and HTHP sintering method of the present invention, as set forth above, it is clear that abrasive layer of Sani would inherently have a dissociated non-sintering aid component, a dissociated sintering aid, and a metal carbide, i.e., TiC, formed from the dissociated non-sintering aid component as presently claimed.

-6 /K or less as presently claimed. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).  

Regarding claim 2, given that Sani does not teach the polycrystalline diamond cutter substrate comprising or requiring a sintering aid, it is clear that the cutting element substrate does not comprise or require a sintering aid. 

Regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the FeTiO3 in the abrasive layer of Sani with cobalt (II) titanate. Sani expressly teaches that catalytic elemental materials, typically selected from cobalt and other iron group materials and alloys, act as the catalysts, i.e., sintering aid, for the transformation of graphite to diamond (Sani, Column 1, lines 53-56) therefore, substitutable equivalents known for the same purpose of transforming graphite to diamond and substitution of 

Response to Arguments
In response to the cancellation of claim 4, the previous 35 U.S.C. 112(d) rejection is withdrawn.
In response to the amendment to claim 1, to include the language of claim 5, the previous 35 U.S.C. 103 rejection over DiGiovanni is withdrawn. However, a second non-final rejection using a new set of rejections is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738